Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17 are presented for examination.

Claim Objections
Claim 12 is objected to because of the following informalities:  symbol “1” should have been “11” in line 1.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10915089. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim the same invention of optimizing the execution of parametric joinery. A comparison of independent claim 1 of both is provided below for example.


US Patent 10915089
Claim 1. A system for optimizing the execution of parametric joinery, wherein generated template information is based on at least processing input information comprising one or more attributes associated with one or more components associated with a furniture product type, the template information generated by calculating a value for each of one or more variables based on user input and a predefined relationship between each of the one or more variables associated with the one or more components, the system comprising: 

one or more memory devices; and 

one or more processing devices operatively coupled to the one or more memory devices, wherein the one or more processing devices are configured to execute computer-readable program code to: 



transmit the converted template information to the manufacturing device; 

generate a furniture plan for the one or more components associated with the at least one of the one or more furniture product types based on at least the generated template information; and 

transmit at least one control signal based on the furniture plan to cause the manufacturing device to implement the furniture plan, wherein implementing the furniture plan comprises manufacturing the one or more components.


one or more memory devices; and 

one or more processing devices operatively coupled to the one or more memory devices, wherein the one or more processing devices are configured to execute computer-readable program code to: 

generate template information based on at least processing input information comprising one or more attributes associated with one or more components associated with a furniture product type, the generating comprising calculating a value for each of one or more variables based on user input and a predefined relationship between each of the one or more variables associated with the one or more components; 


transmit the converted template information to the manufacturing device; 

generate a furniture plan for the one or more components associated with the at least one of the one or more furniture product types based on at least the generated template information; and 

transmit at least one control signal based on the furniture plan to cause the manufacturing device to implement the furniture plan, wherein implementing the furniture plan comprises manufacturing the one or more components.




Similarly, claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-18 of U.S. Patent No. 10197990. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim the same invention of optimizing the execution of parametric joinery. Further, the current application claims the invention broader. A comparison of independent claim 1 of both is provided below for example.

Current Application 17/142004
US Patent 10197990
Claim 1. A system for optimizing the execution of parametric joinery, wherein generated template information is based on at least processing input information comprising one or more attributes associated with one or more components associated with a furniture product type, the template information generated by calculating a value for each of one or more variables based on user input and a predefined relationship between each of the one or more variables associated with the one or more components, the system comprising: 

one or more memory devices; and 



convert the generated template information into a production format comprising machine code to be transmitted to a manufacturing device; 

transmit the converted template information to the manufacturing device; 

generate a furniture plan for the one or more components associated with the at least one of the one or more furniture product types based on at least the generated template information; and 

transmit at least one control signal based on the furniture plan to cause the manufacturing device to implement the furniture plan, 


one or more memory devices; and 

one or more processing devices operatively coupled to the one or more memory devices, wherein the one or more processing devices are configured to execute computer-readable program code to: 

receive information associated with one or more variables for one or more components, wherein the one or more components are 

access a template associated with the furniture product type, wherein the template comprises: (i) information associated with one or more components each associated with one or more variables, and (ii) parametric joint information associated with one or more parametric joints, the one or more parametric joints associated with the one or more components each associated with one or more variables; 

process the received information based on at least the accessed template, the processing comprising: determining a relationship between each of the one or more variables associated with the one or more components; determining a ratio of each of the one or more variables relative to each other; and 

generate template information based on at least processing the received information, the generating comprising calculating a value for each of the one or more variables based on at least the user input and the relationship between each of the one orAppl. No.: 15/223,599Amdt. Dated: July 19, 2018 Reply to Office Action of March 19, 2018Page 4 of 16more variables associated with the one or more components; 

convert the generated template information into a production format comprising machine code to be transmitted to a manufacturing device; 

transmit the converted template information to the manufacturing device; 

generate a furniture plan for the one or more components associated with the at least one of the one or more furniture product types based 

transmit at least one control signal based on the furniture plan to cause the manufacturing device to implement the furniture plan, wherein implementing the furniture plan comprises manufacturing the one or more components.




Short summary of the cited prior art by the examiner in the PTO-892 form but not used in rejection above.
A. US-6112133 discloses visual system and method for generating a CNC program for machining parts with planar and curvilinear surfaces.
B. US-5796618 discloses a machining information determination system and method for operating the same in which control data and optimum machining information of a machine tool can be determined automatically from the comparison of a model having the shape of a workpiece before machining and a model having the shape of the workpiece after machining.
N. WO-2008154690 discloses a manufacturing system includes a customer module accessible remotely for use in selecting a furniture or cabinetry product. The customer 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116